DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 7/14/2021, is acknowledged. Claim 1 is amended. Claims 1 – 4 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0089382 (“Senkov”) in view of US 2012/0234440 (“Miyata”; of record).
Regarding claim 1, Senkov teaches a method for producing a high-strength aluminum alloy extruded product ([0003]; [0032], L 7-8), comprising: casting a billet ([0032], L 1-2; [0011]-[0012]; Figs. 2A-2B) using an aluminum alloy having a composition ([0015]) that is compared to that of the instant claim in Table 1 below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition taught by Senkov falls within, overlaps, or encompasses the chemical composition as claimed for each elemental range.
It is noted that Senkov teaches composition in terms of weight percentage, whereas the instant claim is in terms of mass percentage. The Examiner asserts that an ordinarily skilled artisan would have been capable of converting between the two units, and would have expected them to overlap in the same manner when converted to the same unit.
	Further, Senkov teaches after casting, that the cast aluminum billet is hot-worked by extrusion ([0032], L 7-8), then solution annealed ([0033], L 1-3), then quenched ([0033], L 3), and then artificially aged ([0033], L 3).
	It is noted that Senkov teaches the steps of extrusion and solution annealing (i.e. homogenization) in reverse order to what is claimed. Moreover, Senkov does not explicitly teach a cooling rate during quenching.
	Miyata teaches a method for producing a high strength aluminum alloy extruded product ([0001]) comprising the same steps as both Senkov and the instant claim. Further, Miyata teaches after casting, homogenizing the billet ([0010], L 3-4; [0011], L 5-7; [0013], L 3-4; [0025]-[0026]) 
	It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Miyata into Senkov, and conduct homogenization (i.e. solution annealing) prior to extrusion, as well as to conduct quenching at a cooling rate of greater than 100°C/min. By conducting homogenization (i.e. solution annealing) prior to extrusion, dissolved Mn, Cr and Zr can be finely precipitated as Al-transition metal based grains, which act to prevent a segregation of recrystallized grains in the obtained extruded material, thereby improving the stress corrosion cracking (SCC) resistance; further, by conducting quenching at a rate of 100°C/min or greater, the detrimental effect of coarsened Mg and Zn precipitates causing a prevention in the increase in strength of the extruded material can be avoided.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of .

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0089382 (“Senkov”) in view of US 2012/0234440 (“Miyata”; of record) as applied to claim 1, and further in view of US 2008/0299000 (“Gheorghe”; of record).
Regarding claim 2, Senkov is silent as to both a specific casting rate when casting the billet, and an average crystal grain size of a cast structure.
Gheorghe teaches aluminum alloy products having a similar composition ([0034]) to that of Miyata, and a method of making these products ([0002]). Gheorghe teaches that during casting of a billet, the casting is preferably cast at a rate of 2 to 4 inches per minute ([0038], L 6-9), equivalent to 50.8-101.6 mm/min. Moreover, Gheorghe teaches that casting at this rate provides a controlled microstructure/grain size ([0038], L 1-4) and may assist in obtaining very high tensile and compressive strengths, fracture toughness and corrosion resistance in the final product ([0038], L 11-15). Even further, Gheorghe teaches that this preferred casting rate results in an as-cast average grain size in the range of 50-200 microns ([0038], L 9-11).
It would have been obvious to an ordinarily skilled artisan to incorporate the casting rate, which results in an as-cast average grain size of 50-200 microns, into the processing method taught by Senkov in view of Miyata. Casting at the taught rate provides a controlled microstructure/grain size and may assist in obtaining very high tensile and compressive strengths, fracture toughness and corrosion resistance in the final product.
The Examiner notes that the casting rate (50.8-101.6 mm/min) and as-cast average grain size (50-200 microns) taught by Senkov in view of Miyata and Gheorghe each fall within the 
Regarding claim 3, Senkov teaches that the artificial aging may be a two-stage heat treatment ([0035], L 1-3), the two-stage heat treatment including a first stage performed at 110-130°C for 2-48 hours and a second stage performed at a higher temperature, up to 160°C, for 0.5-6 hours ([0035], L 3-9), for a calculated total heat treatment time of 2.5-54 hours.
The Examiner notes that the taught temperature and time of the first and second heat treatment stages, as well as the overall total heat treatment time overlap with the claimed parameters. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 4, Senkov teaches that the high-strength aluminum alloy has a tensile strength of at least 650 MPa ([0015], L 19-21). Further, the Examiner notes that every single inventive example disclosed by Senkov possesses a tensile strength which falls within the claimed amount (see Table 2 – all examples, Table 3 – all examples, Table 5 – all examples, Table 6 – all examples).
The Examiner notes that Senkov is silent as to a 0.2% proof stress of aluminum alloy products produced by the taught method.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that an aluminum product obtained by the method taught by Senkov in view of Miyata and Gheorghe would possess a 0.2% proof stress as claimed absent evidence or persuasive reasoning to the contrary, due to 1) the substantially similar .	

Response to Arguments
Applicant’s remarks filed 7/14/2021 are acknowledged and have been fully considered. Applicant has argued that the amendment to independent claim 1 distinguishes over the applied prior art, as Miyata teaches an amount of Mg up to 2.0 mass%, which is less than the claimed minimum Mg content of 2.6 mass%.
Without commenting on the persuasiveness of Applicant’s argument, the Examiner has withdrawn the previous rejection of claim 1 over Miyata. However, upon further search and consideration, new grounds of rejection have been presented, which incorporate the newly cited Senkov reference. To be clear, the new grounds of rejection were necessitated by Applicant’s amendment to the claims.

With respect to the previous double patenting rejections of record pertaining to both the provision double patenting rejections over US Application No. 16/796973, and the double patenting rejections over US Patent No. 10,900,108, the Examiner notes that a terminal disclaimer has been received which is sufficient to overcome the previously entered obviousness-type double patenting rejections. As such, these rejections have been withdrawn by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735